DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I (drawn to an isolated anti-FcRn antibody) in the Response filed on January 8, 2021 is acknowledged.  Upon further consideration, the previous Requirement for Restriction/Election mailed on November 17, 2020 has been withdrawn. 

In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 26-44 are pending and currently under consideration.

3.	Claims 27 and 36 are objected to for following informalities:

	Claim 27 recites “an amino acid sequence” in lines 2-3.  It is suggested that the “an” be amended to “the”.  Claim 36 recites “a heavy chain” in line 2 and “a light chain” in line 3.  It is suggested that the “a” be replaced with “the” for clarity.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any contacting of the anti-FcRn antibody with a sample for in vitro or administering for in vivo detecting of the antigen FcRn as well as steps for determining the presence of FcRn.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claim 29 is drawn to an anti-FcRn antibody that is murine antibody.  The specification discloses that the anti-FcRn antibodies are produced from transgenic rats (OmniRat®) (e.g. see Example 1 in page 43). 



The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. (See Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, especially page 1106 3rd column).  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP 2163 II.A.3a.ii.

The OmniRats used to produce the claimed anti-FcRn antibody having the defined CDR sequences are known to be transgenic rat with human Ig loci that produces chimeric antibody with human VH lined to rat CH locus and fully human IgL loci (e.g. see Osborn et al. J. Immunol. 2013, 190:1481-1490, reference on IDS, see abstract).  Thus, the OmniRat produces chimeric antibody with human variable domains with rat constant region.  While these antibody could be humanized or made to become a human antibody, there is insufficient written description support in the instant specification for a murine antibody since the CDRs sequences are human.

 “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

disclosure of relevant, identifying characteristics of the murine antibody, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

8.	Claims 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

	The claims are drawn to a method of treating a patient suffering from an autoimmune disease administering to the patient an effective amount of a pharmaceutical composition comprising an anti-FcRn antibody or an antigen-binding fragment thereof, wherein the antibody comprises a VH comprising CDRs 1-3 having amino acid sequences of SEQ ID NOs: 21-23, and a VL comprising CDRs 1-3 of SEQ ID NOs: 24-26.  Dependent claims 42 and 43 further limit the autoimmune disease to be a specific disease such as myasthenia gravis.

	The specification discloses an anti-FcRn expressing library was constructed using transgenic rats and several anti-FcRn antibodies have been isolated (e.g. see Examples 1-3 in the specification as filed).  Further, the specification discloses the blocking effect of the antibodies (blocking human IgG1 binding to FcRn) in vitro and in vivo (e.g. see Examples 6-8 in the specification as filed).

However, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims encompassing a method of treating a patient suffering from an autoimmune disease by administering the claimed anti-FcRn antibody.


	Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

Vitetta et al. (Science 2006 313:308-309, reference on IDS) teach given the complex structure of antibodies, designing therapeutic antibodies can be unpredictable; in the case of anti-CD28 antibody, although preclinical data show that the antibody was safe when administered to two species of monkeys, healthy humans injected with the anti-CD28 antibody suffered immediate and profound side effects (see pages 308-309).

Furthermore, in vitro and animal model studies have not correlated well with in vivo results in human patients.  Even basic biological processes assumed to be similar in mice and human have been shown to operate completely different between species.  Odom et al. (Nature Genetics 2007 39;6:730-732) teach that although hepatocytes are functionally and structurally conserved among mammals, liver transcriptional factors binding events are different in mice vs human (see entire article, particularly page 730).  Thus, it is unpredictable whether data from in vivo animal models can be translated into the claimed method of treating autoimmune diseases by administering the claimed anti-FcRn antibody in any subject including human.

method by the instant claim language and the lack of predictability in vitro or in vivo consequences of antibody therapy, the skilled artisan would not be able to practice the claimed method.

In view of the quantity of experimentation necessary, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

9.	Claims 26, 28, 30-35, and 37-40 are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/CHUN W DAHLE/Primary Examiner, Art Unit 1644